DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 17/186062 by Takami et al.
3.	Claims 1-12 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (US 2015/0325883), herein referred to as Matsui.
With respect to claim 1, Matsui teaches [0036] an electrochemical storage device comprising a positive electrode, a negative electrode and a non-aqueous electrolyte. Matsui teaches the positive electrode may contain a metal halide as an electrode active material and the non-aqueous electrolyte contains an ionic liquid. Matsui further teaches [0085] the metal halide present in the positive electrode may include metals such as copper, iron, nickel, cobalt, tin and zinc. Matsui also teaches [0080] the non-aqueous electrolyte can include LiCl which a source of chlorine ions. Also, Matsui teaches [0094 and 0096] a separator positioned between the positive and negative electrodes.
With respect to claim 3, Matsui teaches [0094] the separator is a membrane that has a large ion permeability and is suitable for use in a lithium secondary battery to allow lithium ions to migrate from the negative electrode to the positive electrode.
With respect to claim 4, Matsui teaches [0085] the halide ion of the halide ion can include fluorine ions or chlorine ions.
With respect to claims 5 and 6, Matsui teaches [0142] diethyl-methyl-2-methoxy ethyl ammonium ion (DEME) is selected as a quaternary ammonium ion cation and tetrafluoroborate (BF4-) is selected as an anion for the ionic liquid, thereby forming a salt of DEMEBF4-.
With respect to claims 11 and 12, Matsui teaches [0206] the electrochemical storage device maybe employed in a vehicle or as a stationary power supply in devices such as personal computers.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2015/0325883), herein referred to as Matsui, in view of Mamantov et al. (US Patent 5,552,241), herein referred to as Mamantov.
Matsui does not appear to explicitly teach the limitations of claims 2 and 7. However, Mamantov discloses (Claim 25) an electrochemical cell comprising a molten salt electrolyte.
In view of claim 2, Mamantov teaches (Example 1, Lines 32-45) an electrochemical cell comprising a lithium ion conducting separator that includes a lithium-exchanged beta alumina tube material.
In view of claim 7, Mamantov teaches an electrochemical cell comprising an electrolyte containing lithium ions that is disposed between the negative electrode and the separator. Mamantov (Example 1, Lines 32-45) discloses the formation of an anode compartment within the lithium-exchanged alumina tube material, the compartment further including lithium ions which migrate from the lithium containing negative electrode to the alumina tube material.
At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the electrochemical storage device teachings of Matsui to include the teachings of Mamantov for the purpose of devising an electrochemical cell with improved discharge properties at high operating temperatures. Therefore, claims 2 and 7 would have been obvious at the time the application was filed.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2015/0325883), herein referred to as Matsui, in view of Iwasaki et al. (US 2017/0077494 A1), herein referred to as Iwasaki.
Matsui does not appear to explicitly teach the limitations of claims 8-10. However, Iwasaki discloses (Claim 7) a non-aqueous electrolyte battery comprising a negative electrode, a positive electrode and a non-aqueous electrolyte.
In view of claims 8 and 9, Iwasaki teaches [0174-0177] a battery pack comprising a protective circuit and an external power distribution terminal. The protective circuit has a function to control charging and discharging of the nonaqueous electrolyte battery while the external power distribution terminal is configured to externally output the current from the nonaqueous electrolyte battery, and to input the current to the nonaqueous electrolyte battery.
In view of claim 10, Iwasaki teaches [0175] a plurality of nonaqueous electrolyte batteries included in the battery pack can also form a battery module by being electrically connected to in series, in parallel, or with a combination of series connections and parallel connections.
At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the electrochemical storage device taught by Matsui to include the battery pack teachings of Iwasaki in order to improve the input and output characteristics of the electrochemical storage devices under high current conditions.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724